Citation Nr: 1602156	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  10-18 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for pleural plaques prior to October 4, 2013, and in excess of 60 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

3.  Entitlement to an effective date prior to February 1, 2015, for the award of additional compensation paid for the Veteran's dependent spouse.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Individual Providing Representation Under Section 14.630




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to November 1959. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from the July 2009 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The July 2009 rating decision granted service connection for pleural plaques due to asbestos exposure and assigned a noncompensable rating, effective March 25, 2009.  In a subsequent April 2012 rating decision, the RO granted a 30 percent evaluation for pleural plaques due to asbestos exposure, effective March 25, 2009.  In an October 2013 supplemental statement of the case, the RO granted a 60 percent rating effective October 4, 2013.  Although the RO has granted a higher disability rating, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  The April 2014 rating decision denied entitlement to a TDIU.

In November 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge at the local RO regarding the claim for an increased rating for the pleural plaques disability.  A copy of the transcript is of record.

The issue for an initial rating in excess of 30 percent for pleural plaques was previously remanded by the Board in August 2013 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's disability.  This was accomplished, and the claim was readjudicated in an October 2013 supplemental statement of the case.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Claim for Increased Rating for Pleural Plaques

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case (SSOC), it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1) (2015).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. § 19.37(a). 

A review of the claims file shows that the most recent SSOC regarding the pleural plaques disability was in October 2013.  Subsequent to that, the Veteran was afforded a VA examination for his pleural plaques disability in October 2015 and additional VA and private treatment records discussing the Veteran's disability were added to the claims file.  There is no SSOC addressing this evidence, nor is there any indication that the RO determined that this evidence was duplicative of evidence previously discussed in the October 2013 SSOC or that it was not relevant.  A rating decision dated in November 2015 was issued instead of an additional SSOC as the RO mistakenly believed that the Veteran had filed a new claim for an increased rating, even though his appeal of the July 2009 rating decision was still pending.  However, as 38 C.F.R. § 19.37 requires that an SSOC be issued, the Board concludes that a remand is necessary for the issuance of an SSOC addressing the Veteran's initial rating claim.  

TDIU Claim

In his substantive appeal (VA Form 9), dated in June 2015, the Veteran requested a video conference Board hearing regarding the issue of entitlement to a TDIU.  In a subsequent December 2015 statement, the Veteran noted that he wanted a Board hearing at a local VA office (Travel Board hearing).  To date, the Veteran has not been scheduled for a Travel Board hearing regarding the claim for a TDIU.  Thus, a remand is required in order to afford the Veteran a hearing at the local RO.

Dependency Claim

In a February 23, 2015 letter (in Virtual VA), VA notified the Veteran that he had been granted dependency benefits for his spouse effective February 1, 2015.  In June 2015, the Veteran filed a notice of disagreement with VA's findings regarding the effective date for the dependency award.  Accordingly, a Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge on the issue of entitlement to a TDIU.  Provide the Veteran the appropriate advance notice of the date, time, and location of the hearing.

2.  In accordance with 38 C.F.R. § 19.37(a), the Veteran and his representative should be provided a SSOC regarding the claim for an initial rating in excess of 30 percent for pleural plaques prior to October 4, 2013, and in excess of 60 percent thereafter, which considers all pertinent evidence, including the October 2015 VA examination.  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.

3.  Issue a Statement of the Case on the issue of entitlement to an effective date prior to February 1, 2015, for the award of additional compensation paid for the Veteran's dependent spouse.  Only if the Veteran perfects an appeal should the claims be certified to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




